Citation Nr: 0019603	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO. 96-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
hiatal hernia.

2.  Entitlement to a compensable rating for a bilateral knee 
disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to 
September 1994. 

This matter came to the Board of Veterans' Appeals (Board) 
from a February 1995 RO decision that granted service 
connection and noncompensable ratings for a bilateral knee 
disorder and a hiatal hernia.  The veteran appealed for 
higher ratings.  In a July 1997 decision, the RO granted a 10 
percent rating for a hiatal hernia, and the veteran continued 
to appeal for a higher rating.  The Board remanded the case 
in September 1998 for further development.


FINDINGS OF FACT

1.  The veteran's hiatal hernia is productive of infrequent 
epigastric distress and dysphagia; the condition is generally 
mild, controlled with medication, and not productive of 
considerable impairment of health.

2.  The veteran's right and left knee disorder (plica 
syndrome) results in no instability or limitation of motion 
of either knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
hiatal hernia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7346 (1999).

2.  The criteria for a compensable rating for a bilateral 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5257, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from December 1976 to 
September 1994.  The service medical records show he received 
treatment for a hiatal hernia with esophageal reflux and that 
he had knee complaints.  

On a September 1994 VA general medical examination (conducted 
prior to final separation from service), the veteran reported 
he had been treated continuously for a hiatal hernia since it 
was first shown in the early 1980s.  He reported that his 
treatment consisted of taking antacids (Tagamet and Zantac) 
and raising the head of his bed.  Examination of the 
digestive system was within normal limits.  The final 
diagnoses included a hiatal hernia.

On a September 1994 VA orthopedic examination (also conducted 
prior to final separation from service), the veteran reported 
that among his injuries in service he banged the medial 
aspect of his left knee.  His complaints related to other 
orthopedic conditions.  He had full range of motion of knees; 
there was some very mild medial joint line tenderness and 
pain along the medial femoral condyle consistent with plica 
syndrome.  X-rays of the knee were normal, although the 
examiner said that there were scattered degenerative changes, 
but nothing of major significance.  The final diagnoses 
included plica syndrome of the knees.  

The veteran was seen at a VA gastrointestinal clinic in 
August 1995 for follow-up of an esophagogastroduodenoscopy.  
It was reported that that no stricture was found and that 
there was questionable esophagitis.  The assessment was 
gastroesophageal reflux disease and questionable esophagitis.

At a September 1996 hearing at the RO, the veteran testified 
as to diagnostic procedures he had undergone during service 
for his hiatal hernia, and related that he was taking 2 
different medications for that condition.  He said he was not 
under any treatment for his knee condition, but would have 
pain if he had to walk on uneven surfaces.  

The veteran has been seen regularly for medical treatment at 
a navy hospital since service.  These records show treatment 
primarily for urticaria, but also note that the veteran has 
been on medications for gastroesophageal reflux disease.  The 
condition is generally reported to be stable.  In January 
1997, it was noted that he stopped his medications in 
November 1996 and had recurrence of dyspeptic symptoms.  His 
medications were restarted.  In July 1997 it was noted that 
that his gastroesophageal reflux disease had worsened after 
an adjustment of medications.  His medications were 
readjusted.  In August 1997, October 1997, and March 1998, it 
was noted that his gastroesophageal reflux disease was 
controlled or stable on medication.  In April 1998 it was 
noted that that he was having sensations of reflux and food 
getting stuck in his throat.

At an April 1998 Travel Board hearing, the veteran testified 
that his hiatal hernia was getting worse.  He said he had 
chest pain, constant heartburn, and regurgitation.  He stated 
he took Tylenol and Naprosyn for knee pain and had some knee 
pain on motion.

VA outpatient treatment records show that right knee X-rays 
in April 1998 were normal, and sonograms of both popliteal 
areas in June 1998 were normal.  The veteran underwent an 
esophagogastro-duodenoscopy and esophagus dilatation in June 
1998 for dysphagia and a history of a Schatski's ring.  The 
esophagus had no mucosal abnormalities.  A Schatski ring was 
not seen.  The impressions were hiatal hernia, mild antral 
gastritis, and status post dilation.  In July 1998 he was 
seen at the VA gastrointestinal clinic where it was noted 
that that he was eating well and chewing his food more.  He 
had no dysphagia or odynophagia.  The impression was hiatal 
hernia and Schatski's ring, dilated.  In July 1998 it was 
noted that that his gastrointestinal symptoms had improved.  
It was also noted that that his bilateral plica syndrome of 
the knees was stable.  

A July 1998 Social Security Administration decision shows an 
award of disability benefits due to various health problems, 
but there was no mention of a hiatal hernia or knee disorder.

On an April 1999 VA orthopedic examination, the veteran 
described medial joint line discomfort of the knees when in a 
kneeling position or getting up from a kneeling position.  He 
said he had mild aching on prolonged walking but no swelling 
of the knees.  He reported other joint aches and was taking 
ibuprofen for various joint pain.  The veteran described knee 
injuries during service.  He indicated that the symptoms had 
not changed over the years.  Examination showed his knees 
were cool and had no evidence of effusion.  The examiner 
indicated that both knees had normal range of motion of 0 
degrees extension and 120 to 130 degrees of flexion, with 
some focal tenderness along the medial joint line whether in 
full flexion or extension.  There was a very slight palpable 
click over the medial joint line consistent with the extra 
fold of synovial tissue, referred to as a plica.  It was 
reported that prior X-rays showed no evidence of fracture, 
dislocation, effusion, or arthritic changes.  The impression 
was that the veteran had medial joint line discomfort which 
was largely positional in nature and most consistent with a 
plica syndrome with no clear suggestion of underlying 
osteoarthritis, internal derangement, or cartilaginous 
injury.

On an April 1999 VA gastrointestinal examination, it was 
noted that the veteran had been seen at the VA clinic in June 
1998 complaining of solid food dysphagia that had progressed 
to the point that he was having to change his diet and having 
difficulty with having food stuck in the esophagus area.  It 
was noted by history that a June 1998 esophago-
gastroduodenoscopy showed a hiatal hernia and gastritis, but 
no evidence of esophagitis, there was a question of a 
Schatski's ring, and he was treated with esophageal 
bougienage (dilation) with immediate relief of his symptoms.  
Currently the veteran took medication for the condition and 
he reported he experienced about one episode of heartburn a 
week and awakened with food in his mouth only once every 
several months at the most.  It was noted that that his solid 
food dysphagia had been very, very mild and intermittent 
since the dilatation a year ago.  He reported that he had 
difficulty swallowing food about once a month, but drinking 
liquids or pausing during a meal would allow this to pass.  
There was no history of aspiration or asthma, nausea or 
vomiting.  The veteran followed an anti-reflux regimen and 
attempted to eat small meals, and he also kept his bed 
slightly elevated.  It was noted the veteran smoked 1/2 pack of 
cigarettes a day and drank several cups of coffee a day.  The 
impression was esophageal reflux creating moderate to severe 
symptoms and requiring daily medication. 

II.  Analysis

The veteran's claims for higher ratings for his hiatal hernia 
and bilateral knee disability are well grounded, meaning 
plausible.  The RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A.  Hiatal Hernia

The veteran's hiatal hernia has been rated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346.  
This code provides a 10 percent evaluation for a hiatal 
hernia manifested by 2 or more of the symptoms, of less 
severity, for a 30 percent evaluation.  A 30 percent 
evaluation is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

The veteran's hiatal hernia with gastroesophageal reflux has 
required esophago-gastroduodenoscopy in the past, with a 
dilatation in 1998; these procedures have alleviated his 
symptoms of dysphagia.  Otherwise his condition has remained 
stable with medications.  The 1999 VA gastrointestinal 
examination noted only infrequent  heartburn and infrequent 
difficulty swallowing solid food (dysphagia), which is 
relieved by drinking liquids or pausing during a meal.  Such 
symptoms are not shown to be productive of considerable 
impairment of the veteran's health.  While the recent 
examiner said the veteran's esophageal reflux caused moderate 
to severe symptoms, he described very, very mild dysphagia 
and heartburn only once a week.  Moreover, the record does 
not suggest any impairment of health due to the service-
connected hiatal hernia.  Impairment from the hiatal hernia 
more closely approximates the criteria for a 10 percent 
rating than the next higher rating, and thus the lower 10 
percent rating is to be assigned.  38 C.F.R. § 4.7.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating in excess of 10 percent for a hiatal 
hernia must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  A bilateral knee condition 

The veteran's service-connected plica syndrome of the knees 
is rated by analogy to synovitis.  38 C.F.R. §§ 4.20, 4.27, 
4.71a, Diagnostic Code 5299-5020.  A note to Code 5020 
provides that synovitis will be rated on limitation of motion 
of the affected part, as degenerative arthritis.  Limitation 
of flexion of a leg is rated 0 percent when limited to 60 
degrees, and rated 10 percent when limited to 45 degrees.  
38 C.F.R. § 4.71a, Code 5260.  Limitation of extension of a 
leg is rated 0 percent when limited to 5 degrees, and rated 
10 percent when limited to 10 degrees.  38 C.F.R. § 4.71a, 
Code 5261.  A knee impairment with recurrent subluxation or 
lateral instability is rated 10 percent when slight.  
38 C.F.R. § 4.71a, Code 5257.  When the requirements for a 
compensable rating are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

The medical evidence, including VA examination reports, 
indicates no limitation of flexion or extension of either 
knee.  While the veteran says he has knee discomfort in 
certain positions and on prolonged walking, there is no 
evidence to show a compensable degree of limitation of motion 
of either knee due to any pain on use or during flare-ups.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Both the right and left knee conditions are to be 
rated noncompensable under limitation-of-motion Codes 5260 
and 5261.  Moreover, there is nothing in the record to 
suggest recurrent subluxation or lateral instability of 
either knee as would warrant a compensable rating under Code 
5257.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a compensable rating for a bilateral knee condition 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A higher rating for a hiatal hernia is denied.

A higher rating for a bilateral knee disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

